Rich, J. (dissenting):
I dissent upon the ground that the books from the comptroller's office, admitted for the purpose of making a comparison between the sums allowed upon claims presented by Miles with those presented by other lawyers, were improperly received, and that it was error to admit the evidence of the expert upon this subject. It cannot be said that the jury was not prejudiced by this evidence, and I must vote for a reversal of the judgment upon these grounds.
Judgment and order of the County Court of Kings county affirmed.